                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


WILLIAMS EDWARD DENNIS,
               Petitioner,                               CASE NO. 2:18-CV-12197
v.                                                       HONORABLE SEAN F. COX
SHERRY L. BURT,
               Respondent.
_______________________________/
                     ORDER DENYING PETITIONER’S MOTION
                  FOR A CERTIFICATE OF APPEALABILITY (Dkt. 23]

       Petitioner William Edward Dennis has appealed the Court‘s denial of his habeas

corpus petition. The Court determined that the petition was barred by the statute of

limitations. In the same opinion and order, the Court declined to issue a certificate of

appealability because reasonable jurists could not debate whether the Court’s

procedural ruling was correct or whether the petition stated a valid claim of the denial of

a constitutional right.

       Now before the Court is Petitioner’s motion for a certificate of appealability.

Because the Court has already denied a certificate of appealability, the Court construes

Petitioner’s motion as a motion for reconsideration of that ruling.

       This District’s Local Rules provide that,

       [g]enerally, and without restricting the Court’s discretion, the Court will not
       grant motions for rehearing or reconsideration that merely present the
       same issues ruled upon by the Court, either expressly or by reasonable
       implication. The movant must not only demonstrate a palpable defect by
       which the Court and the parties and other persons entitled to be heard on
       the motion have been misled but also show that correcting the defect will
       result in a different disposition of the case.
LR 7.1(h)(3).

       Petitioner is not disputing the Court’s conclusion that his habeas petition

was untimely. Instead, he contends that he is actually innocent of the charges

against him and, therefore, the Court should consider the merits of his habeas

claims.

       The Court rejected Petitioner’s “actual innocence” claim in its dispositive

opinion. The Court noted that actual innocence, if proved, serves as a gateway

through which habeas petitioners may pass when the impediment to a

consideration of the merits of their constitutional claims is expiration of the statute

of limitations. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). But the Court

also acknowledged that

       [t]enable actual innocence gateway pleas are rare. “[A] petitioner
       does not meet the threshold requirement unless he persuades the
       district court that, in light of the new evidence, no juror, acting
       reasonably, would have voted to find him guilty beyond a
       reasonable doubt.”

Id. (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)). In other words, “[a]

petitioner’s burden at the gateway stage is to demonstrate that more likely than

not, in light of the new evidence, no reasonable juror would find him guilty

beyond a reasonable doubt – or, to remove the double negative, that more likely

than not any reasonable juror would have reasonable doubt.” House v. Bell, 547

U.S. 518, 538 (2006).

       “[This] standard requires the district court to make a probabilistic

determination about what reasonable, properly instructed jurors would do.”


                                              2
Schlup, 513 U.S.at 329.      The standard “is by no means equivalent to the

standard of Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L.Ed.2d 560

(1979), . . . that governs review of claims of insufficient evidence” and “looks to

whether there is sufficient evidence which, if credited, could support the

conviction.” Id. at 330.

       Under Jackson, the use of the word “could” focuses the inquiry on
       the power of the trier of fact to reach its conclusion. Under [the
       proper standard], the use of the word “would” focuses the inquiry on
       the likely behavior of the trier of fact.


Id.   The Supreme Court’s “adoption of the phrase ‘more like than not’ reflects

this distinction.” Id.

       The Court stated in its dispositive opinion that Petitioner was not entitled

to pass through the actual-innocence gateway and have his claims heard on the

merits because his new evidence -- employment and financial records -- was not

a complete alibi. The Court then stated that “a reasonable juror could have voted

to find Petitioner guilty beyond a reasonable doubt despite the new evidence.”

Op. and Order, Dkt. 21, at 13. Petitioner concludes from this language that the

Court used an incorrect sufficiency-of-the-evidence standard, rather than the

probabilistic standard that governs gateway innocence claims.

       Even if the Court erred by focusing on the power of reasonable jurors to

reach their conclusion, correcting the defect would not result in a different

disposition of the case. The Court meant to focus on what a reasonable juror

would do if provided with Petitioner’s new evidence. The Court’s probabilistic

determination is that, more likely than not, in light of the new evidence, a

reasonable juror would find Petitioner guilty beyond a reasonable doubt. Stated

                                            3
differently, Petitioner has not persuaded the Court that, “in light of the new

evidence, no juror, acting reasonably, would have voted to find him guilty beyond

a reasonable doubt.” Schlup, 513 U.S. at 329.

      Therefore, Petitioner’s actual-innocence claim does not entitle him to pass

through the gateway and have his habeas claims heard on the merits.

Furthermore, he is not entitled to reconsideration of the Court’s previous

decision, because correcting the alleged defect would not result in a different

disposition of his case. Accordingly, IT IS ORDERED that Petitioner’s motion for

a certificate of appealability and his implicit request for reconsideration are

DENIED.

                                        s/Sean F. Cox
                                        Sean F. Cox
                                        United States District Judge

Dated: November 8, 2019




                                           4
